Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 1 of 16 PageID: 152




         EXHIBIT B
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 2 of 16 PageID: 153




                 U.S. DEPARTMENT OF JUSTICE
                 CIVIL RIGHTS DIVISION




                 U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
                 OFFICE OF FAIR HOUSING AND EQUAL OPPORTUNITY

                                                                                    Washington, D.C.
                                                                                    May 17, 2004




                              JOINT STATEMENT OF 

               THE DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT 

                         AND THE DEPARTMENT OF JUSTICE


                      REASONABLE ACCOMMODATIONS UNDER THE
                                FAIR HOUSING ACT


 Introduction

         The Department of Justice ("DOJ") and the Department of Housing and Urban
 Development ("HUD") are jointly responsible for enforcing the federal Fair Housing Act1 (the
 "Act"), which prohibits discrimination in housing on the basis of race, color, religion, sex,
 national origin, familial status, and disability. 2 One type of disability discrimination prohibited
 by the Act is the refusal to make reasonable accommodations in rules, policies, practices, or
 services when such accommodations may be necessary to afford a person with a disability the
 equal opportunity to use and enjoy a dwelling. 3 HUD and DOJ frequently respond to complaints
 alleging that housing providers have violated the Act by refusing reasonable accommodations to
 persons with disabilities. This Statement provides technical assistance regarding the rights and
 obligations of persons with disabilities and housing providers under the Act relating to




 1
        The Fair Housing Act is codified at 42 U.S.C. §§ 3601 - 3619.
 2
         The Act uses the term “handicap” instead of the term "disability." Both terms have the
 same legal meaning. See Bragdon v. Abbott, 524 U.S. 624, 631 (1998) (noting that definition of
 “disability” in the Americans with Disabilities Act is drawn almost verbatim “from the definition
 of 'handicap' contained in the Fair Housing Amendments Act of 1988”). This document uses the
 term "disability," which is more generally accepted.
 3
        42 U.S.C. § 3604(f)(3)(B).
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 3 of 16 PageID: 154



 reasonable accommodations.4

 Questions and Answers

       1. What types of discrimination against persons with disabilities does the Act
 prohibit?

         The Act prohibits housing providers from discriminating against applicants or residents
 because of their disability or the disability of anyone associated with them5 and from treating
 persons with disabilities less favorably than others because of their disability. The Act also
 makes it unlawful for any person to refuse “to make reasonable accommodations in rules,
 policies, practices, or services, when such accommodations may be necessary to afford ...
 person(s) [with disabilities] equal opportunity to use and enjoy a dwelling.”6 The Act also
 prohibits housing providers from refusing residency to persons with disabilities, or placing
 conditions on their residency, because those persons may require reasonable accommodations.
 In addition, in certain circumstances, the Act requires that housing providers allow residents to

 4
         Housing providers that receive federal financial assistance are also subject to the
 requirements of Section 504 of the Rehabilitation Act of l973. 29 U.S.C. § 794. Section 504,
 and its implementing regulations at 24 C.F.R. Part 8, prohibit discrimination based on disability
 and require recipients of federal financial assistance to provide reasonable accommodations to
 applicants and residents with disabilities. Although Section 504 imposes greater obligations than
 the Fair Housing Act, (e.g., providing and paying for reasonable accommodations that involve
 structural modifications to units or public and common areas), the principles discussed in this
 Statement regarding reasonable accommodation under the Fair Housing Act generally apply to
 requests for reasonable accommodations to rules, policies, practices, and services under Section
 504. See U.S. Department of Housing and Urban Development, Office of Public and Indian
 Housing, Notice PIH 2002-01(HA) (www.hud.gov/offices/fheo/disabilities/PIH02-01.pdf) and
 “Section 504: Frequently Asked Questions,” (www.hud.gov/offices/fheo/disabilities/
 sect504faq.cfm#anchor272118).
 5
         The Fair Housing Act’s protection against disability discrimination covers not only
 home seekers with disabilities but also buyers and renters without disabilities who live or
 are associated with individuals with disabilities 42 U.S.C. § 3604(f)(1)(B), 42 U.S.C.
 § 3604(f)(1)(C), 42 U.S.C. § 3604(f)(2)(B), 42 U.S.C. § (f)(2)(C). See also H.R. Rep. 100-711 –
 24 (reprinted in 1988 U.S.C.A.N. 2173, 2184-85) (“The Committee intends these provisions to
 prohibit not only discrimination against the primary purchaser or named lessee, but also to
 prohibit denials of housing opportunities to applicants because they have children, parents,
 friends, spouses, roommates, patients, subtenants or other associates who have disabilities.”).
 Accord: Preamble to Proposed HUD Rules Implementing the Fair Housing Act, 53 Fed. Reg.
 45001 (Nov. 7, 1988) (citing House Report).
 6
       42 U.S.C. § 3604(f)(3)(B). HUD regulations pertaining to reasonable accommodations
 may be found at 24 C.F.R. § 100.204.

                                                -2-
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 4 of 16 PageID: 155



 make reasonable structural modifications to units and public/common areas in a dwelling when
 those modifications may be necessary for a person with a disability to have full enjoyment of a
 dwelling. 7 With certain limited exceptions (see response to question 2 below), the Act applies to
 privately and publicly owned housing, including housing subsidized by the federal government or
 rented through the use of Section 8 voucher assistance.

        2. Who must comply with the Fair Housing Act’s reasonable accommodation
 requirements?

         Any person or entity engaging in prohibited conduct – i.e., refusing to make reasonable
 accommodations in rules, policies, practices, or services, when such accommodations may be
 necessary to afford a person with a disability an equal opportunity to use and enjoy a dwelling –
 may be held liable unless they fall within an exception to the Act’s coverage. Courts have
 applied the Act to individuals, corporations, associations and others involved in the provision of
 housing and residential lending, including property owners, housing managers, homeowners and
 condominium associations, lenders, real estate agents, and brokerage services. Courts have also
 applied the Act to state and local governments, most often in the context of exclusionary zoning
 or other land-use decisions. See e.g., City of Edmonds v. Oxford House, Inc., 514 U.S. 725, 729
 (1995); Project Life v. Glendening, 139 F. Supp. 703, 710 (D. Md. 2001), aff'd 2002 WL
 2012545 (4th Cir. 2002). Under specific exceptions to the Fair Housing Act, the reasonable
 accommodation requirements of the Act do not apply to a private individual owner who sells his
 own home so long as he (1) does not own more than three single-family homes; (2) does not use
 a real estate agent and does not employ any discriminatory advertising or notices; (3) has not
 engaged in a similar sale of a home within a 24-month period; and (4) is not in the business of
 selling or renting dwellings. The reasonable accommodation requirements of the Fair Housing
 Act also do not apply to owner-occupied buildings that have four or fewer dwelling units.

        3. Who qualifies as a person with a disability under the Act?

         The Act defines a person with a disability to include (1) individuals with a physical or
 mental impairment that substantially limits one or more major life activities; (2) individuals who
 are regarded as having such an impairment; and (3) individuals with a record of such an
 impairment.

        The term "physical or mental impairment" includes, but is not limited to, such diseases
 and conditions as orthopedic, visual, speech and hearing impairments, cerebral palsy, autism,
 epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, Human
 Immunodeficiency Virus infection, mental retardation, emotional illness, drug addiction (other
 than addiction caused by current, illegal use of a controlled substance) and alcoholism.
 7
         This Statement does not address the principles relating to reasonable modifications. For
 further information see the HUD regulations at 24 C.F.R. § 100.203. This statement also does
 not address the additional requirements imposed on recipients of Federal financial assistance
 pursuant to Section 504, as explained in the Introduction.

                                                -3-
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 5 of 16 PageID: 156



        The term "substantially limits" suggests that the limitation is "significant" or "to a large
 degree."

          The term “major life activity” means those activities that are of central importance to
 daily life, such as seeing, hearing, walking, breathing, performing manual tasks, caring for one’s
 self, learning, and speaking.8 This list of major life activities is not exhaustive. See e.g., Bragdon
 v. Abbott, 524 U.S. 624, 691-92 (1998)(holding that for certain individuals reproduction is a
 major life activity).

        4. Does the Act protect juvenile offenders, sex offenders, persons who illegally use
 controlled substances, and persons with disabilities who pose a significant danger to
 others?

         No, juvenile offenders and sex offenders, by virtue of that status, are not persons with
 disabilities protected by the Act. Similarly, while the Act does protect persons who are
 recovering from substance abuse, it does not protect persons who are currently engaging in the
 current illegal use of controlled substances.9 Additionally, the Act does not protect an individual
 with a disability whose tenancy would constitute a "direct threat" to the health or safety of other
 individuals or result in substantial physical damage to the property of others unless the threat can
 be eliminated or significantly reduced by reasonable accommodation.

        5. How can a housing provider determine if an individual poses a direct threat?

         The Act does not allow for exclusion of individuals based upon fear, speculation, or
 stereotype about a particular disability or persons with disabilities in general. A determination
 that an individual poses a direct threat must rely on an individualized assessment that is based on
 reliable objective evidence (e.g., current conduct, or a recent history of overt acts). The
 assessment must consider: (1) the nature, duration, and severity of the risk of injury; (2) the
 probability that injury will actually occur; and (3) whether there are any reasonable
 accommodations that will eliminate the direct threat. Consequently, in evaluating a recent
 history of overt acts, a provider must take into account whether the individual has received
 intervening treatment or medication that has eliminated the direct threat (i.e., a significant risk of
 substantial harm). In such a situation, the provider may request that the individual document

 8
        The Supreme Court has questioned but has not yet ruled on whether "working" is to be
 considered a major life activity. See Toyota Motor Mfg, Kentucky, Inc. v. Williams, 122 S. Ct.
 681, 692, 693 (2002). If it is a major activity, the Court has noted that a claimant would be
 required to show an inability to work in a “broad range of jobs” rather than a specific job. See
 Sutton v. United Airlines, Inc., 527 U.S. 470, 492 (1999).
 9
         See, e.g., United States v. Southern Management Corp., 955 F.2d 914, 919 (4th Cir. 1992)
 (discussing exclusion in 42 U.S.C. § 3602(h) for “current, illegal use of or addiction to a
 controlled substance”).


                                                  -4-
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 6 of 16 PageID: 157



 how the circumstances have changed so that he no longer poses a direct threat. A provider may
 also obtain satisfactory assurances that the individual will not pose a direct threat during the
 tenancy. The housing provider must have reliable, objective evidence that a person with a
 disability poses a direct threat before excluding him from housing on that basis.

                Example 1: A housing provider requires all persons applying to rent an
        apartment to complete an application that includes information on the applicant’s
        current place of residence. On her application to rent an apartment, a woman
        notes that she currently resides in Cambridge House. The manager of the
        apartment complex knows that Cambridge House is a group home for women
        receiving treatment for alcoholism. Based solely on that information and his
        personal belief that alcoholics are likely to cause disturbances and damage
        property, the manager rejects the applicant. The rejection is unlawful because it is
        based on a generalized stereotype related to a disability rather than an
        individualized assessment of any threat to other persons or the property of others
        based on reliable, objective evidence about the applicant’s recent past conduct.
        The housing provider may not treat this applicant differently than other applicants
        based on his subjective perceptions of the potential problems posed by her
        alcoholism by requiring additional documents, imposing different lease terms, or
        requiring a higher security deposit. However, the manager could have checked
        this applicant’s references to the same extent and in the same manner as he would
        have checked any other applicant’s references. If such a reference check revealed
        objective evidence showing that this applicant had posed a direct threat to persons
        or property in the recent past and the direct threat had not been eliminated, the
        manager could then have rejected the applicant based on direct threat.

                Example 2: James X, a tenant at the Shady Oaks apartment complex, is
        arrested for threatening his neighbor while brandishing a baseball bat. The Shady
        Oaks’ lease agreement contains a term prohibiting tenants from threatening
        violence against other residents. Shady Oaks’ rental manager investigates the
        incident and learns that James X threatened the other resident with physical
        violence and had to be physically restrained by other neighbors to keep him from
        acting on his threat. Following Shady Oaks’ standard practice of strictly enforcing
        its “no threats” policy, the Shady Oaks rental manager issues James X a 30-day
        notice to quit, which is the first step in the eviction process. James X's attorney
        contacts Shady Oaks' rental manager and explains that James X has a psychiatric
        disability that causes him to be physically violent when he stops taking his
        prescribed medication. Suggesting that his client will not pose a direct threat to
        others if proper safeguards are taken, the attorney requests that the rental manager
        grant James X an exception to the “no threats” policy as a reasonable
        accommodation based on James X’s disability. The Shady Oaks rental manager
        need only grant the reasonable accommodation if James X’s attorney can provide
        satisfactory assurance that James X will receive appropriate counseling and


                                                -5-
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 7 of 16 PageID: 158



        periodic medication monitoring so that he will no longer pose a direct threat
        during his tenancy. After consulting with James X, the attorney responds that
        James X is unwilling to receive counseling or submit to any type of periodic
        monitoring to ensure that he takes his prescribed medication. The rental manager
        may go forward with the eviction proceeding, since James X continues to pose a
        direct threat to the health or safety of other residents.

        6. What is a "reasonable accommodation" for purposes of the Act?

         A “reasonable accommodation” is a change, exception, or adjustment to a rule, policy,
 practice, or service that may be necessary for a person with a disability to have an equal
 opportunity to use and enjoy a dwelling, including public and common use spaces. Since rules,
 policies, practices, and services may have a different effect on persons with disabilities than on
 other persons, treating persons with disabilities exactly the same as others will sometimes deny
 them an equal opportunity to use and enjoy a dwelling. The Act makes it unlawful to refuse to
 make reasonable accommodations to rules, policies, practices, or services when such
 accommodations may be necessary to afford persons with disabilities an equal opportunity to use
 and enjoy a dwelling.

         To show that a requested accommodation may be necessary, there must be an identifiable
 relationship, or nexus, between the requested accommodation and the individual’s disability.

        Example 1: A housing provider has a policy of providing unassigned parking
        spaces to residents. A resident with a mobility impairment, who is substantially
        limited in her ability to walk, requests an assigned accessible parking space close
        to the entrance to her unit as a reasonable accommodation. There are available
        parking spaces near the entrance to her unit that are accessible, but those spaces
        are available to all residents on a first come, first served basis. The provider must
        make an exception to its policy of not providing assigned parking spaces to
        accommodate this resident.

        Example 2: A housing provider has a policy of requiring tenants to come to the
        rental office in person to pay their rent. A tenant has a mental disability that
        makes her afraid to leave her unit. Because of her disability, she requests that she
        be permitted to have a friend mail her rent payment to the rental office as a
        reasonable accommodation. The provider must make an exception to its payment
        policy to accommodate this tenant.

        Example 3: A housing provider has a "no pets" policy. A tenant who is deaf
        requests that the provider allow him to keep a dog in his unit as a reasonable
        accommodation. The tenant explains that the dog is an assistance animal that will
        alert him to several sounds, including knocks at the door, sounding of the smoke
        detector, the telephone ringing, and cars coming into the driveway. The housing


                                                -6-
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 8 of 16 PageID: 159



        provider must make an exception to its “no pets” policy to accommodate this
        tenant.

      7. Are there any instances when a provider can deny a request for a reasonable
 accommodation without violating the Act?

         Yes. A housing provider can deny a request for a reasonable accommodation if the
 request was not made by or on behalf of a person with a disability or if there is no disability-
 related need for the accommodation. In addition, a request for a reasonable accommodation may
 be denied if providing the accommodation is not reasonable – i.e., if it would impose an undue
 financial and administrative burden on the housing provider or it would fundamentally alter the
 nature of the provider's operations. The determination of undue financial and administrative
 burden must be made on a case-by-case basis involving various factors, such as the cost of the
 requested accommodation, the financial resources of the provider, the benefits that the
 accommodation would provide to the requester, and the availability of alternative
 accommodations that would effectively meet the requester's disability-related needs.

          When a housing provider refuses a requested accommodation because it is not reasonable,
 the provider should discuss with the requester whether there is an alternative accommodation that
 would effectively address the requester's disability-related needs without a fundamental alteration
 to the provider's operations and without imposing an undue financial and administrative burden.
 If an alternative accommodation would effectively meet the requester's disability-related needs
 and is reasonable, the provider must grant it. An interactive process in which the housing
 provider and the requester discuss the requester's disability-related need for the requested
 accommodation and possible alternative accommodations is helpful to all concerned because it
 often results in an effective accommodation for the requester that does not pose an undue
 financial and administrative burden for the provider.

        Example: As a result of a disability, a tenant is physically unable to open the
        dumpster placed in the parking lot by his housing provider for trash collection.
        The tenant requests that the housing provider send a maintenance staff person to
        his apartment on a daily basis to collect his trash and take it to the dumpster.
        Because the housing development is a small operation with limited financial
        resources and the maintenance staff are on site only twice per week, it may be an
        undue financial and administrative burden for the housing provider to grant the
        requested daily trash pick-up service. Accordingly, the requested accommodation
        may not be reasonable. If the housing provider denies the requested
        accommodation as unreasonable, the housing provider should discuss with the
        tenant whether reasonable accommodations could be provided to meet the tenant's
        disability-related needs – for instance, placing an open trash collection can in a
        location that is readily accessible to the tenant so the tenant can dispose of his
        own trash and the provider's maintenance staff can then transfer the trash to the
        dumpster when they are on site. Such an accommodation would not involve a


                                                -7-
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 9 of 16 PageID: 160



        fundamental alteration of the provider's operations and would involve little
        financial and administrative burden for the provider while accommodating the
        tenant's disability-related needs.

         There may be instances where a provider believes that, while the accommodation
 requested by an individual is reasonable, there is an alternative accommodation that would be
 equally effective in meeting the individual's disability-related needs. In such a circumstance, the
 provider should discuss with the individual if she is willing to accept the alternative
 accommodation. However, providers should be aware that persons with disabilities typically
 have the most accurate knowledge about the functional limitations posed by their disability, and
 an individual is not obligated to accept an alternative accommodation suggested by the provider
 if she believes it will not meet her needs and her preferred accommodation is reasonable.

        8. What is a “fundamental alteration”?

        A "fundamental alteration" is a modification that alters the essential nature of a provider's
 operations.

        Example: A tenant has a severe mobility impairment that substantially limits his
        ability to walk. He asks his housing provider to transport him to the grocery store
        and assist him with his grocery shopping as a reasonable accommodation to his
        disability. The provider does not provide any transportation or shopping services
        for its tenants, so granting this request would require a fundamental alteration in
        the nature of the provider's operations. The request can be denied, but the
        provider should discuss with the requester whether there is any alternative
        accommodation that would effectively meet the requester's disability-related needs
        without fundamentally altering the nature of its operations, such as reducing the
        tenant's need to walk long distances by altering its parking policy to allow a
        volunteer from a local community service organization to park her car close to the
        tenant's unit so she can transport the tenant to the grocery store and assist him
        with his shopping.

        9. What happens if providing a requested accommodation involves some costs on
 the part of the housing provider?

         Courts have ruled that the Act may require a housing provider to grant a reasonable
 accommodation that involves costs, so long as the reasonable accommodation does not pose an
 undue financial and administrative burden and the requested accommodation does not constitute
 a fundamental alteration of the provider’s operations. The financial resources of the provider, the
 cost of the reasonable accommodation, the benefits to the requester of the requested
 accommodation, and the availability of other, less expensive alternative accommodations that
 would effectively meet the applicant or resident’s disability-related needs must be considered in
 determining whether a requested accommodation poses an undue financial and administrative


                                                 -8-
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 10 of 16 PageID: 161



  burden.

         10. What happens if no agreement can be reached through the interactive process?

          A failure to reach an agreement on an accommodation request is in effect a decision by
  the provider not to grant the requested accommodation. If the individual who was denied an
  accommodation files a Fair Housing Act complaint to challenge that decision, then the agency or
  court receiving the complaint will review the evidence in light of applicable law and decide if
  the housing provider violated that law. For more information about the complaint process, see
  question 19 below.

        11. May a housing provider charge an extra fee or require an additional deposit
  from applicants or residents with disabilities as a condition of granting a reasonable
  accommodation?

         No. Housing providers may not require persons with disabilities to pay extra fees or
  deposits as a condition of receiving a reasonable accommodation.

         Example 1: A man who is substantially limited in his ability to walk uses a
         motorized scooter for mobility purposes. He applies to live in an assisted living
         facility that has a policy prohibiting the use of motorized vehicles in buildings and
         elsewhere on the premises. It would be a reasonable accommodation for the
         facility to make an exception to this policy to permit the man to use his motorized
         scooter on the premises for mobility purposes. Since allowing the man to use his
         scooter in the buildings and elsewhere on the premises is a reasonable
         accommodation, the facility may not condition his use of the scooter on payment
         of a fee or deposit or on a requirement that he obtain liability insurance relating to
         the use of the scooter. However, since the Fair Housing Act does not protect any
         person with a disability who poses a direct threat to the person or property of
         others, the man must operate his motorized scooter in a responsible manner that
         does not pose a significant risk to the safety of other persons and does not cause
         damage to other persons' property. If the individual's use of the scooter causes
         damage to his unit or the common areas, the housing provider may charge him for
         the cost of repairing the damage (or deduct it from the standard security deposit
         imposed on all tenants), if it is the provider's practice to assess tenants for any
         damage they cause to the premises.

         Example 2: Because of his disability, an applicant with a hearing impairment
         needs to keep an assistance animal in his unit as a reasonable accommodation.
         The housing provider may not require the applicant to pay a fee or a security
         deposit as a condition of allowing the applicant to keep the assistance animal.
         However, if a tenant's assistance animal causes damage to the applicant's unit or
         the common areas of the dwelling, the housing provider may charge the tenant for


                                                 -9-
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 11 of 16 PageID: 162



         the cost of repairing the damage (or deduct it from the standard security deposit
         imposed on all tenants), if it is the provider's practice to assess tenants for any
         damage they cause to the premises.

         12. When and how should an individual request an accommodation?

         Under the Act, a resident or an applicant for housing makes a reasonable accommodation
  request whenever she makes clear to the housing provider that she is requesting an exception,
  change, or adjustment to a rule, policy, practice, or service because of her disability. She should
  explain what type of accommodation she is requesting and, if the need for the accommodation is
  not readily apparent or not known to the provider, explain the relationship between the requested
  accommodation and her disability.

          An applicant or resident is not entitled to receive a reasonable accommodation unless she
  requests one. However, the Fair Housing Act does not require that a request be made in a
  particular manner or at a particular time. A person with a disability need not personally make the
  reasonable accommodation request; the request can be made by a family member or someone
  else who is acting on her behalf. An individual making a reasonable accommodation request
  does not need to mention the Act or use the words "reasonable accommodation." However, the
  requester must make the request in a manner that a reasonable person would understand to be a
  request for an exception, change, or adjustment to a rule, policy, practice, or service because of a
  disability.

         Although a reasonable accommodation request can be made orally or in writing, it is
  usually helpful for both the resident and the housing provider if the request is made in writing.
  This will help prevent misunderstandings regarding what is being requested, or whether the
  request was made. To facilitate the processing and consideration of the request, residents or
  prospective residents may wish to check with a housing provider in advance to determine if the
  provider has a preference regarding the manner in which the request is made. However, housing
  providers must give appropriate consideration to reasonable accommodation requests even if the
  requester makes the request orally or does not use the provider's preferred forms or procedures
  for making such requests.

         Example: A tenant in a large apartment building makes an oral request that she
         be assigned a mailbox in a location that she can easily access because of a
         physical disability that limits her ability to reach and bend. The provider would
         prefer that the tenant make the accommodation request on a pre-printed form, but
         the tenant fails to complete the form. The provider must consider the reasonable
         accommodation request even though the tenant would not use the provider's
         designated form.

        13. Must a housing provider adopt formal procedures for processing requests for a
  reasonable accommodation?


                                                 - 10 -
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 12 of 16 PageID: 163



          No. The Act does not require that a housing provider adopt any formal procedures for
  reasonable accommodation requests. However, having formal procedures may aid individuals
  with disabilities in making requests for reasonable accommodations and may aid housing
  providers in assessing those requests so that there are no misunderstandings as to the nature of
  the request, and, in the event of later disputes, provide records to show that the requests received
  proper consideration.

          A provider may not refuse a request, however, because the individual making the request
  did not follow any formal procedures that the provider has adopted. If a provider adopts formal
  procedures for processing reasonable accommodation requests, the provider should ensure that
  the procedures, including any forms used, do not seek information that is not necessary to
  evaluate if a reasonable accommodation may be needed to afford a person with a disability equal
  opportunity to use and enjoy a dwelling. See Questions 16 - 18, which discuss the disability-
  related information that a provider may and may not request for the purposes of evaluating a
  reasonable accommodation request.

         14. Is a housing provider obligated to provide a reasonable accommodation to a
  resident or applicant if an accommodation has not been requested?

           No. A housing provider is only obligated to provide a reasonable accommodation to a
  resident or applicant if a request for the accommodation has been made. A provider has notice
  that a reasonable accommodation request has been made if a person, her family member, or
  someone acting on her behalf requests a change, exception, or adjustment to a rule, policy,
  practice, or service because of a disability, even if the words “reasonable accommodation” are
  not used as part of the request.

       15. What if a housing provider fails to act promptly on a reasonable
  accommodation request?

          A provider has an obligation to provide prompt responses to reasonable accommodation
  requests. An undue delay in responding to a reasonable accommodation request may be deemed
  to be a failure to provide a reasonable accommodation.

         16. What inquiries, if any, may a housing provider make of current or potential
  residents regarding the existence of a disability when they have not asked for an
  accommodation?

         Under the Fair Housing Act, it is usually unlawful for a housing provider to (1) ask if an
  applicant for a dwelling has a disability or if a person intending to reside in a dwelling or anyone
  associated with an applicant or resident has a disability, or (2) ask about the nature or severity of
  such persons' disabilities. Housing providers may, however, make the following inquiries,
  provided these inquiries are made of all applicants, including those with and without disabilities:



                                                  - 11 -
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 13 of 16 PageID: 164



         •       An inquiry into an applicant’s ability to meet the requirements of tenancy;

         •	      An inquiry to determine if an applicant is a current illegal abuser or addict
                 of a controlled substance;

         •	      An inquiry to determine if an applicant qualifies for a dwelling legally
                 available only to persons with a disability or to persons with a particular
                 type of disability; and

         •	      An inquiry to determine if an applicant qualifies for housing that is legally
                 available on a priority basis to persons with disabilities or to persons with
                 a particular disability.

         Example 1: A housing provider offers accessible units to persons with
         disabilities needing the features of these units on a priority basis. The provider
         may ask applicants if they have a disability and if, in light of their disability, they
         will benefit from the features of the units. However, the provider may not ask
         applicants if they have other types of physical or mental impairments. If the
         applicant's disability and the need for the accessible features are not readily
         apparent, the provider may request reliable information/documentation of the
         disability-related need for an accessible unit.

         Example 2: A housing provider operates housing that is legally limited to
         persons with chronic mental illness. The provider may ask applicants for
         information needed to determine if they have a mental disability that would
         qualify them for the housing. However, in this circumstance, the provider may
         not ask applicants if they have other types of physical or mental impairments. If it
         is not readily apparent that an applicant has a chronic mental disability, the
         provider may request reliable information/documentation of the mental disability
         needed to qualify for the housing.

          In some instances, a provider may also request certain information about an applicant's or
  a resident's disability if the applicant or resident requests a reasonable accommodation. See
  Questions 17 and 18 below.

        17. What kinds of information, if any, may a housing provider request from a
  person with an obvious or known disability who is requesting a reasonable
  accommodation?

          A provider is entitled to obtain information that is necessary to evaluate if a requested
  reasonable accommodation may be necessary because of a disability. If a person’s disability is
  obvious, or otherwise known to the provider, and if the need for the requested accommodation is
  also readily apparent or known, then the provider may not request any additional information


                                                  - 12 -
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 14 of 16 PageID: 165



  about the requester's disability or the disability-related need for the accommodation.

           If the requester's disability is known or readily apparent to the provider, but the need for
  the accommodation is not readily apparent or known, the provider may request only information
  that is necessary to evaluate the disability-related need for the accommodation.

         Example 1: An applicant with an obvious mobility impairment who regularly
         uses a walker to move around asks her housing provider to assign her a parking
         space near the entrance to the building instead of a space located in another part of
         the parking lot. Since the physical disability (i.e., difficulty walking) and the
         disability-related need for the requested accommodation are both readily apparent,
         the provider may not require the applicant to provide any additional information
         about her disability or the need for the requested accommodation.

         Example 2: A rental applicant who uses a wheelchair advises a housing provider
         that he wishes to keep an assistance dog in his unit even though the provider has a
         "no pets" policy. The applicant’s disability is readily apparent but the need for an
         assistance animal is not obvious to the provider. The housing provider may ask
         the applicant to provide information about the disability-related need for the dog.

         Example 3: An applicant with an obvious vision impairment requests that the
         leasing agent provide assistance to her in filling out the rental application form as
         a reasonable accommodation because of her disability. The housing provider may
         not require the applicant to document the existence of her vision impairment.

         18. If a disability is not obvious, what kinds of information may a housing provider
  request from the person with a disability in support of a requested accommodation?

           A housing provider may not ordinarily inquire as to the nature and severity of an
  individual's disability (see Answer 16, above). However, in response to a request for a
  reasonable accommodation, a housing provider may request reliable disability-related
  information that (1) is necessary to verify that the person meets the Act’s definition of disability
  (i.e., has a physical or mental impairment that substantially limits one or more major life
  activities), (2) describes the needed accommodation, and (3) shows the relationship between the
  person’s disability and the need for the requested accommodation. Depending on the
  individual’s circumstances, information verifying that the person meets the Act's definition of
  disability can usually be provided by the individual himself or herself (e.g., proof that an
  individual under 65 years of age receives Supplemental Security Income or Social Security
  Disability Insurance benefits10 or a credible statement by the individual). A doctor or other
  10
         Persons who meet the definition of disability for purposes of receiving Supplemental
  Security Income ("SSI") or Social Security Disability Insurance ("SSDI") benefits in most cases
  meet the definition of disability under the Fair Housing Act, although the converse may not be
  true. See e.g., Cleveland v. Policy Management Systems Corp., 526 U.S. 795, 797 (1999)

                                                  - 13 -
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 15 of 16 PageID: 166



  medical professional, a peer support group, a non-medical service agency, or a reliable third party
  who is in a position to know about the individual's disability may also provide verification of a
  disability. In most cases, an individual's medical records or detailed information about the nature
  of a person's disability is not necessary for this inquiry.

          Once a housing provider has established that a person meets the Act's definition of
  disability, the provider's request for documentation should seek only the information that is
  necessary to evaluate if the reasonable accommodation is needed because of a disability. Such
  information must be kept confidential and must not be shared with other persons unless they
  need the information to make or assess a decision to grant or deny a reasonable accommodation
  request or unless disclosure is required by law (e.g., a court-issued subpoena requiring
  disclosure).

       19. If a person believes she has been unlawfully denied a reasonable
  accommodation, what should that person do if she wishes to challenge that denial under the
  Act?

          When a person with a disability believes that she has been subjected to a discriminatory
  housing practice, including a provider’s wrongful denial of a request for reasonable
  accommodation, she may file a complaint with HUD within one year after the alleged denial or
  may file a lawsuit in federal district court within two years of the alleged denial. If a complaint is
  filed with HUD, HUD will investigate the complaint at no cost to the person with a disability.

         There are several ways that a person may file a complaint with HUD:

         • By placing a toll-free call to 1-800-669-9777 or TTY 1-800-927-9275;

         • By completing the “on-line” complaint form available on the HUD internet site:
         http://www.hud.gov; or

         • By mailing a completed complaint form or letter to:

                 Office of Fair Housing and Equal Opportunity
                 Department of Housing & Urban Development
                 451 Seventh Street, S.W., Room 5204
                 Washington, DC 20410-2000


  (noting that SSDI provides benefits to a person with a disability so severe that she is unable to do
  her previous work and cannot engage in any other kind of substantial gainful work whereas a
  person pursuing an action for disability discrimination under the Americans with Disabilities Act
  may state a claim that “with a reasonable accommodation” she could perform the essential
  functions of the job).


                                                  - 14 -
Case 3:18-cv-14862-AET-TJB Document 12-3 Filed 01/18/19 Page 16 of 16 PageID: 167



          Upon request, HUD will provide printed materials in alternate formats (large print, audio
  tapes, or Braille) and provide complainants with assistance in reading and completing forms.

          The Civil Rights Division of the Justice Department brings lawsuits in federal courts
  across the country to end discriminatory practices and to seek monetary and other relief for
  individuals whose rights under the Fair Housing Act have been violated. The Civil Rights
  Division initiates lawsuits when it has reason to believe that a person or entity is involved in a
  "pattern or practice" of discrimination or when there has been a denial of rights to a group of
  persons that raises an issue of general public importance. The Division also participates as
  amicus curiae in federal court cases that raise important legal questions involving the application
  and/or interpretation of the Act. To alert the Justice Department to matters involving a pattern or
  practice of discrimination, matters involving the denial of rights to groups of persons, or lawsuits
  raising issues that may be appropriate for amicus participation, contact:

                 U.S. Department of Justice

                 Civil Rights Division

                 Housing and Civil Enforcement Section – G St.

                 950 Pennsylvania Avenue, N.W.

                 Washington, DC 20530


          For more information on the types of housing discrimination cases handled by the Civil
  Rights Division, please refer to the Housing and Civil Enforcement Section's website at
  http://www.usdoj.gov/crt/housing/hcehome.html.

           A HUD or Department of Justice decision not to proceed with a Fair Housing Act matter
  does not foreclose private plaintiffs from pursuing a private lawsuit. However, litigation can be
  an expensive, time-consuming, and uncertain process for all parties. HUD and the Department of
  Justice encourage parties to Fair Housing Act disputes to explore all reasonable alternatives to
  litigation, including alternative dispute resolution procedures, such as mediation. HUD attempts
  to conciliate all Fair Housing Act complaints. In addition, it is the Department of Justice's policy
  to offer prospective defendants the opportunity to engage in pre-suit settlement negotiations,
  except in the most unusual circumstances.




                                                 - 15 -
